EXHIBIT 10.2

Newell Rubbermaid Inc.

Long Term Incentive Plan

1. Grants. Under the terms and provisions of the Newell Rubbermaid Inc. 2003
Stock Plan, as amended and restated effective as of February 8, 2006 and further
amended August 9, 2006 (the “Stock Plan”), the terms of which are hereby
incorporated by reference, the Organizational Development & Compensation
Committee (the “Committee”) of the Board of Directors of Newell Rubbermaid Inc.
(the “Company”), at any time and from time to time, may grant awards based on
shares of the Company’s Common Stock, including Restricted Stock Units and Stock
Options, to eligible employees in such amounts as the Committee shall determine.
This Long Term Incentive Plan (“LTIP”) establishes a methodology for determining
awards of Restricted Stock Units and Stock Options under the Stock Plan to
eligible employees in 2009 and subsequent years (“Key Employees”). The Committee
will grant Restricted Stock Units and Stock Options to Key Employees pursuant to
the guidelines set forth below.

2. Guidelines. The number of shares subject to Restricted Stock Units and Stock
Options granted to a Key Employee in 2009 and in subsequent calendar years as an
LTIP award will be determined as follows:



  (a)   On or prior to March 31 of each applicable calendar year, the Committee
will determine:



  (i)   For each Key Employee (by comparable position), the economic value of
target annualized long-term incentive equity compensation, based on a value
reflecting approximately the 50th percentile of the general industry index
selected by the Committee (the “Target Value”).



  (ii)   A comparator group of companies for purposes of determining the
Company’s relative Total Shareholder Return (“TSR”) for the three-year
performance period beginning as of January 1 of the year in which this
determination is made (the “TSR Comparator Group”).



  (iii)   A target for measuring the increase in the Company’s TSR over the
three-year performance period beginning as of January 1 of the year in which
this target is set (the “Absolute TSR Target”).



  (b)   Of the Target Value determined for each Key Employee for each year:



  (i)   Stock Options. The Committee will authorize a Stock Option grant to each
Key Employee for a number of shares determined by dividing 40% of the applicable
Target Value for such Key Employee by the modified Black-Scholes value of a
Stock Option for a single share as of the date of grant, as determined by the
Committee. Fractional shares will be disregarded. The Stock Options will be
Nonqualified Stock Options.



  (ii)   Time-Based Restricted Stock Units. The Committee will authorize a
Restricted Stock Unit grant to each Key Employee for a number of
            shares of Common Stock determined by dividing 30% of the applicable
Target Value for such Key Employee by the product of (i) the Fair Market Value
of a share of Common Stock on the date of grant and (ii) a percentage determined
by the Committee at the beginning of the applicable performance period to
reflect the economic value of a Restricted Stock Unit as of the grant date
(which takes into account the vesting period described in Section 3). Fractional
shares will be rounded up.



  (iii)   Performance-Based Restricted Stock Units. The Committee will authorize
a Restricted Stock Unit grant to each Key Employee for a number of shares
determined by dividing 30% of the applicable Target Value for such Key Employee
by the product of (i) the Fair Market Value of a share of Common Stock on the
date of grant and (ii) a percentage determined by the Committee at the beginning
of the applicable performance period to reflect the economic value of a
Restricted Stock Unit as of the grant date (which takes into account the
performance period and criteria described in Section 2(c)). Fractional shares
will be rounded up. Of this Restricted Stock Unit grant, 50% will be subject to
the TSR Comparator Group analysis as described in Section 2(c)(i) and 50% will
be subject to the Absolute TSR Target as described in Section 2(c)(ii).

The grants described above will be made at the same time the Committee
determines the criteria described in Section 2(a).



  (c)   Following the completion of the applicable three-year performance
period, the Committee will determine the extent to which the TSR Comparator
Group Target and the Absolute TSR Target has each been achieved. In each case,
TSR will be calculated based on the following formula:

(Change in Stock Price) + (Dividends)
(Beginning Stock Price)



  (i)   TSR Comparator Group

The Committee will determine the Company’s ranking in the comparator group based
on the TSR of the Company and of each other member of the TSR Comparator Group,
and will multiply the number of RSUs subject to the TSR Comparator Group by the
applicable percentage set forth below:

Rankings



  •   1st in TSR comparator group = 200%



  •   6th in TSR comparator group = 150%



  •   11th in TSR comparator group = 100%



  •   16th in TSR comparator group = 50%



  •   Below 20th in TSR comparator group = 0%

Interpolation is used for Company ranking between the upper and lower comparator
group ranking (for example, a Company ranking of 3 would result in an
interpolated percentage between 200% and 150%, and a ranking of 8 would result
in an interpolated percentage between 150% and 100%).

The resulting number is the adjusted number of RSUs and thus the number of
            shares of Common Stock actually issuable pursuant to the portion of
the Key Employee’s Restricted Stock Unit grant subject to the TSR Comparator
Group.

If a member is added or deleted from the TSR Comparator Group during the
three-year performance period, such change will be made retroactively to the
beginning of such performance period. If the number of members of the TSR
Comparator Group changes, the Committee has the discretion to adjust the ranking
levels and percentages set forth in the table above.



  (ii)   Absolute TSR Target

The Committee will determine the level of achievement of the Absolute TSR Target
and will multiply the number of RSUs subject to the Absolute TSR Target goal by
the applicable percentage set forth below.

      Level of Achievement of     Absolute TSR Target    
90% or above
25% or below
  = 200%
= 0% Interpolation is used for achievement of performance levels between the
upper and lower percentages. The resulting number is the adjusted number of RSUs
and thus the number of             shares of Common Stock actually issuable
pursuant to the portion of the Key Employee’s Restricted Stock Unit grant
subject to the Absolute TSR Target.


No Restricted Stock Units described in Section 2(b)(iii) will be awarded
pursuant to this LTIP except on the basis of the attainment of the performance
criteria set forth above and in the amount specified herein; provided that the
Committee retains the discretion to reduce any amount of Restricted Stock Units
or Stock Options awarded hereunder, to reduce the number of shares awarded
pursuant to Restricted Stock Units or to terminate a Key Employee’s
participation in this LTIP. Except as set forth in the Restricted Stock Unit
Agreement, an individual who is not employed by the Company or any of its
affiliates on the date the Committee determines performance goal achievement
will not be eligible to receive the Common Stock issuable pursuant to Restricted
Stock Units.

3. Vesting. Except as otherwise specified by the Committee or as set forth in
the Restricted Stock Unit Agreement or Stock Option Agreement of a Key Employee,
(a) each Restricted Stock Unit grant will be subject to a three-year cliff
vesting schedule, and (b) each Stock Option grant will vest at a rate equal to
33?% on each anniversary of the date of grant.

4. Dividends and Other Distributions. During the vesting period, Key Employees
residing in the United States who hold Restricted Stock Units granted hereunder
will be paid an amount equal to the regular cash dividends that would be paid
with respect to the underlying shares had they been issued (assuming that each
Restricted Stock Unit represents one share of Common Stock) while they are so
held; provided that the Committee may apply any restrictions to the dividends
that the Committee deems appropriate. Without limiting the generality of the
preceding sentence, if the grant or vesting of Restricted Stock Units is
intended to qualify as performance-based compensation, the Committee may apply
any restrictions it deems appropriate to the payment of dividends declared with
respect to such Restricted Stock Units, such that the dividends and/or the
Restricted Stock Units maintain eligibility for the performance-based exception
under Code Section 162(m). Key Employees who reside outside the United States
will not be paid any dividends with respect to any Restricted Stock Units
granted hereunder. Dividends are not paid with respect to Stock Options.

5. Restricted Stock Unit and Stock Option Agreements. Each Restricted Stock Unit
and Stock Option grant awarded pursuant to this LTIP will be evidenced by a
Restricted Stock Unit Agreement or a Stock Option Agreement, as applicable, in
accordance with Section 4.3 of the Stock Plan, which will specify the number of
shares subject to the award, the vesting schedule, the payment provisions,
including dividend payment provisions, if any, and such other provisions as the
Committee determines including, without limitation, provisions regarding
continued employment with the Company, restrictions based upon the achievement
of specific Company-wide performance goals, time-based restrictions on vesting
following the attainment of performance goals, and/or restrictions under
applicable federal or state securities laws.

6. Amendment or Termination of LTIP. Although it is intended that this LTIP be
used to determine awards of Restricted Stock Units and Stock Options under the
Stock Plan for 2009 and future years, the Committee reserves the right to amend
or terminate the LTIP at any time, retroactively or otherwise.

7. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms pursuant to the Stock Plan.

CH2\1615919.5

